UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 30, 2013 ORAMED PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) DELAWARE 000-50298 98-0376008 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) Hi-Tech Park 2/5 Givat Ram, PO Box 39098, Jerusalem, Israel (Address of Principal Executive Offices) (Zip Code) +972-2-566-0001 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On May 30, 2013, the registrant announced that its wholly owned Israeli subsidiary, Oramed Ltd., was awarded a government grant amounting to a net sum of NIS 975,000 (approximately $265,000), from the Office of the Chief Scientist (“OCS”) at the Ministry of Industry, Trade and Labor of Israel. Once received, the funds will be designated and used by Oramed Ltd. to support further R&D and clinical studies on its oral insulin capsule (ORMD-0801) and oral exenatide capsule (ORMD-0901) from January 2013 to December 2013. Oramed Ltd. is required to pay royalties in the rate of 3% – 5% on sales of products and services derived from the technology developed using this and other OCS grants until the full dollar amount of the grants are repaid, plus interest. In the absence of such sales, no payment is required. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORAMED PHARMACEUTICALS INC. By: /s/Nadav Kidron Name: Nadav Kidron Title: President and CEO Date:May 30, 2013
